Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
David Varlotta, D.O., LLC,

(NPI No.1073787453),

Petitioner
Vv.

Centers for Medicare & Medicaid Services.
Docket No. C-10-164
Decision No. CR2135

Date: May 19, 2010

DECISION

I reject the motion of the Centers for Medicare and Medicaid Services (CMS) to dismiss
the hearing request of Petitioner David Varlotta, D.O., LLC, for the reasons explained
below. As to the merits of the case, I decide the case on the written record and find that
the effective date of Petitioner’s enrollment in the Medicare program is May 11, 2009. I
conclude that, as a matter of law, Petitioner is not entitled to bill for services provided
more than 30 days prior to the effective date of the enrollment, i.e., for services provided
earlier than April 11, 2009.

I. Background

Petitioner David Varlotta, D.O., LLC, (DVL) is a single specialty anesthesiology clinic,
and Dr. Varlotta is an anesthesiologist in the group.

In November 2008, Petitioner submitted an enrollment application to register as a group
practice entity. The application was returned on December 6, 2008, because CMS-855R
forms for reassignment of payments to the group were not submitted for any group
members. CMS Exs. 1, 2. Petitioner later submitted another application, the contractor's
receipt of which was confirmed by letter dated January 22, 2009. CMS Exhibit (CMS
Ex.) 3. The January 2009 application was also returned, because Petitioner used an
outdated version of the application form. !

Petitioner denies receiving notice of the return of the January 2009 application or getting
any of the letters dated January 22, 2009, which are in the record as CMS Exhibits 4-7.
Petitioner’s Hearing Request (HR). Instead, Petitioner asserts that numerous “follow-up
calls were placed to FCSO [First Coast Service Options, Inc., the Medicare contractor,] to
inquire about the status” of its application. Jd. Petitioner states that the contractor told
Petitioner to check the IVR,* which repeatedly stated the application was “in processing.”
Id. Ultimately, Petitioner did learn that the application was not accepted. Id.

It is undisputed that Petitioner next submitted an application that FCSO received on May
11, 2009. CMS Exs. 8, 11-12, 15. That application was processed to approval, and the
effective date of Petitioner’s enrollment in the Medicare program was based on the filing
date, May 11, 2009, which provided Petitioner the benefit of a 30-day period of
retroactive billing back to April 11, 2009.4 CMS Ex. 8.

By letter dated November 20, 2009, Petitioner requested a hearing to challenge the
effective date of its enrollment into the Medicare program. HR. With the hearing
request, Petitioner submitted: (1) FCSO’s reconsideration determination letter, dated
October 30, 2009, which rejected the request of Petitioner to change the assigned
effective date to February 26, 2008; (2) FCSO’s letter dated July 27, 2009, which
confirmed receipt of Petitioner’s request for reconsideration; (3) FCSO’s Reconsideration
Request form that Petitioner filled out and submitted; (4) Petitioner’s letter to FCSO
dated July 15, 2009, which requested reconsideration of the effective date of Petitioner’s
enrollment in the Medicare program with the oldest pending claim for services rendered
by Dr. Varlotta attached; (5) FCSO’s letter dated July 6, 2009, which approved
Petitioner’s enrollment in the Medicare program and also granted a 30-day period for
retrospective billing for services provided beginning April 11, 2009, under 42 C.F.R.

' According to CMS letters dated January 22, 2009, “[t]he only acceptable CMS-855
application is the February 2008 version for applications submitted after December 31,
2008.” CMS Exs. 4-7.

> CMS explained that the contractor actually mailed multiple rejection letters, because
Petitioner had filed applications under multiple Medicare identification numbers. CMS
Memorandum at | n.2.

> IVR (Interactive Voice Response) is an information system that applicants can access
to learn claim status, eligibility, and reimbursement information.

+ “Effective date” is defined in CMS’s letter to be April 11, 2009. CMS explains that
this date incorporates the 30-day retroactive billing period allowed pursuant to 42 C.F.R.
§ 424.521(a)(1).
§ 424.521(a)(1); (6) FCSO’s fax to Petitioner dated November 24, 2008, which
acknowledged receipt of Petitioner’s CMS-855 Medicare Enrollment Application; (7)
FCSO’s letter to Petitioner dated December 6, 2008, which returned Petitioner’s
November 2008 enrollment application, because form CMS-855R was not submitted for
any group members; and (8) FCSO’s fax to Petitioner dated January 22, 2009, which
acknowledged receipt of Petitioner’s CMS-855 Medicare Enrollment Application. I
mark these documents as Petitioner's Exhibits 1-8 and admit them into evidence for
purposes of this decision.

This case was first assigned to Administrative Law Judge (ALJ) Keith W. Sickendick,
who issued an Acknowledgment and Prehearing Order (Order) on December 2, 2009. In
accordance with that Order, CMS filed a “witness list” with no witnesses listed and an
exhibit list, dated April 1, 2010.

This case was transferred to me on March 23, 2010, and I issued an Amended Prehearing
Order (Amended Order) on April 16, 2010. In the Amended Order, I noted that upon
review of submissions by both parties, it appeared that the case could be resolved based
on the written record. Therefore, I modified the prehearing order to require CMS to
submit a motion for summary disposition or an argument on the merits based on its
proposed exhibits and the record to date, and to allow Petitioner the opportunity to
respond to CMS’s submission and/or file its own motion for summary disposition. In
accordance with that Amended Order, CMS filed a motion to dismiss or, in the
alternative, for summary disposition and a supporting memorandum on May 3, 2010.
CMS accompanied its motion and memorandum with CMS Exs. | — 15, which I admit
into evidence.

Petitioner’s representative indicated by telephone on May 17, 2010 that she wished me to
proceed to decision based on the written record before me without further submissions or
proceedings.

Having heard no objection from either party, I proceed to decide this case on the written
record that the parties submitted.

IL. Issues, Findings of Fact, Conclusions of Law
A. Issues
The issues in this case are:

1. Whether Petitioner may challenge the effective date of its approved Medicare
enrollment; and

2. Ifso, whether Petitioner is entitled to an earlier effective date, specifically
February 26, 2008.
B. Findings of fact and conclusions of law

I. Ihave authority to hear Petitioner’s challenge to the determination of
the effective date of its approved Medicare enrollment.

CMS argues that Petitioner’s appeal should be dismissed, because “[p]ursuant to the
Medicare enrollment regulations, a ‘prospective provider or supplier that is denied
enrollment in the Medicare program, or supplier whose Medicare enrollment has been
revoked may appeal CMS’ decision in accordance with part 498, subpart A.’” CMS Br.
at 2 (citing 42 C.F.R. § 424.545(a)). CMS contends that because Petitioner’s application
was neither denied nor revoked, but rather approved albeit with an effective date later
than anticipated, the regulations do not provide for review. CMS Br. 2 (citing Rachel
Ruotolo, M.D., DAB CR2029 (2009)).

CMS’s motion to dismiss this case is untimely. Under the December 2, 2009 Order, the
parties had 30 days to submit any motion to dismiss this case for lack of jurisdiction.
CMS never sought an extension. In my Amended Order dated April 14, 2010, I stated
that since the parties had not filed such a motion, I presume that CMS does not dispute
jurisdiction. CMS never notified me that it disputed this presumption or sought
permission to file a late motion seeking dismissal. Then, CMS filed a motion to dismiss
on the basis that Petitioner lacks jurisdiction, acknowledging that its motion was due on
January 4, 2010 and giving as its reason for not complying with that deadline “difficulties
in obtaining the requisite evidentiary documentation underlying the dispute . . . as the
underlying materials which would form the basis for such a motion were not made
available to the undersigned until a significantly later date.” CMS Motion to Dismiss at 1
nl.

CMS’s explanation is unacceptable. Its motion to dismiss rests entirely on legal
arguments, so the alleged difficulty in obtaining documents neither justifies the delay nor
explains CMS’s failure to request an extension. CMS has shown no good cause for me to
accept and consider its untimely motion. I therefore reject the motion.

Even if I were to consider the motion, I would deny it.

The regulations at 42 C.F.R. Part 498 that govern appeals procedures for determinations
affecting participation in Medicare (and certain Medicaid determinations) set out a list of
initial determinations by CMS that are subject to appeal and specify administrative
actions that are not subject to appeal under part 498. One of the initial determinations
listed as subject to appeal is “the effective date of a Medicare provider agreement or
supplier approval.” 42 C.F.R. § 498.3(b)(15). None of the administrative actions
identified as not subject to appeal under part 498 refers to the determination of an
effective date for a provider or supplier to participate in Medicare.
In adopting section 498.3(b)(15), CMS recognized that approving participation at a date
later than that sought amounts to a denial of participation during the intervening time and
generally involves the same kind of compliance issues that arise from initial denials. 57
Fed. Reg. 46,362, 46,363 (Oct. 8, 1992); 62 Fed. Reg. 43,931, 43,933 (Aug. 18, 1997).
That is exactly the situation Petitioner presents here.°

The wording of section 498.3(b)(15) is straightforward in providing that the “effective
date of a Medicare provider agreement or supplier approval” is an appealable initial
determination. It is well-established, and not questioned by either party here, that both
the Departmental Appeals Board and all ALJs are bound by statute and regulations.
Where a regulation speaks clearly on its face and applies to the question before me, I am
bound to follow it.

lam thus bound to follow the regulations in permitting an appeal by any provider or
supplier dissatisfied with a determination as to the effective date of its provider
agreement or supplier approval.

I note, however, that a right to challenge the effective date is not a license to seek an
effective date other than that prescribed by law. I turn next, therefore, to what the
applicable law provides as to the proper effective date in Petitioner’s circumstances.

2. The effective date of Petitioner’s approval to participate in Medicare
was properly determined under 42 C.F.R. § 424.520(d).

The determination of the effective date of Medicare billing privileges is governed by 42
C.F.R. § 424.520, which reads, in pertinent part:

(d) Physicians, nonphysician practitioners, and physician and
nonphysician practitioner organizations. The effective date for billing
privileges for physician, nonphysician practitioners, and physician and
nonphysician practitioner organizations is the later of the date of filing of a
Medicare enrollment application that was subsequently approved by a
Medicare contractor or the date an enrolled physician or nonphysician
practitioner first began furnishing services at a new practice location.

5 In Ruotolo, the sole case on which CMS relies, the Petitioner did not argue that she was
entitled to an earlier effective date of enrollment but rather disputed the brevity of the
permitted period for retroactive billing by challenging the lawfulness of the relatively
newly enacted regulation mandated that result. Ruotolo, DAB CR2029, at 3. Because
the Petitioner was not arguing that she was entitled to an earlier effective date, the ALJ
found that 42 C.F.R. § 498.3(b)(15) was inapplicable to that case. /d. In contrast, in the
instant case, Petitioner claims to be seeking an earlier effective date and does not claim to
be challenging any regulations.

(Emphasis added.). The “date of filing” is the date that the Medicare contractor receives
a signed provider enrollment application that the Medicare contractor is able to process to
approval. 73 Fed. Reg. 69,725, 69,769 (Nov. 19, 2008).

Approval of an enrollment application establishes eligibility to submit claims for
providing Medicare-covered services and supplies. 42 C.F.R. § 424.502. Under section
424.520, contractors must assign the effective date based on the date the approvable
application was filed with them. The date of filing of Petitioner’s application is not in
dispute. Petitioner’s application “that was subsequently approved by a Medicare
contractor” was filed on May 11, 2009. CMS Exs. 12, 15.

I conclude that, as a matter of law based on these undisputed facts, the effective date for
which the Petitioner was approved as eligible to participate in Medicare must be May 11,
2009.

Petitioner argues:

It should be noted that nothing was ever received by DVL with this denial
of its January 2009 application] and this information was only obtained
after inquiring multiple times of the status of the application. DVL would
ike to emphasize that they took measures to get the appropriate
documentation completed in a timely manner and had FCSO responded
appropriately the group would have been able to get this issue resolved well
before the change in CMS policy effective April 1, 2009 and hence would
ave been paid for services that were in fact rendered to Medicare
beneficiaries.

HR. This argument is purely speculative. The reconsideration decision expressly
concluded, after a review of the documentation in FSCO’s files, that only the May 11,
2009 application was “processable.” CMS Ex. 15, at 3. Petitioner has offered nothing to
undercut that conclusion. I cannot presume that Petitioner would have submitted a
processable application on any earlier date than it did. Moreover, Petitioner was on
notice no later than March 2009 that the January 2009 application had been returned, and
it could have filed its application at that time using the proper forms. Instead, Petitioner
did not file its enrollment application until May 11, 2009.

CMS regulations permit certain suppliers, including physician and non-physician
practitioner organizations, to bill retroactively for certain services provided before
approval if they have met all program requirements. Current regulations, which were in
effect at the time of Petitioner’s approval for participation in Medicare, limit retroactive
billing to 30 days prior to the effective date “if circumstances precluded enrollment in
advance of providing services to Medicare beneficiaries” or 90 days in certain disaster
situations. 42 C.F.R. § 424.521(a). This billing period is retroactive from the effective
date of a supplier’s approval. It follows that section 498.3(b)(15) does not provide for
challenges to the period for retroactive billing beyond an appeal that the effective date of
approval itself was wrongly determined. Thus, I have no authority to extend the
retroactive billing period for Petitioner.

In conclusion, the earliest effective date was properly determined to be May 11, 2009.
See 42 C.F.R. § 424.520(d). Thus, Petitioner’s request for an effective date of February
26, 2008 must be denied. See 42 C.F.R. 424.521(a).

Conclusion

I conclude that Petitioner’s effective date remains May 11, 2009 with a 30-day retroactive
billing period to April 11, 2009.

/s/
Leslie A. Sussan
Board Member

